       Case 2:19-cv-03728-HB Document 21 Filed 06/08/20 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EMANUEL JACOBS, et al.                 :      CIVIL ACTION
                                       :
              v.                       :
                                       :
LG ELECTRONICS U.S.A., Inc.            :      NO. 19-3728

                                 MEMORANDUM

Bartle, J.                                                  June 8, 2020

          Plaintiffs Emanuel Jacobs and Shaneek Harris (formerly

Jacobs) brought this action in the Court of Common Pleas of

Philadelphia County against LG Electronics U.S.A., Inc. (“LG

Electronics”) for negligence, strict liability, and breach of

warranties.        Defendant timely removed the action based on

diversity of citizenship. See 28 U.S.C. § 1332(a).         Before the

Court is the motion of LG Electronics for summary judgment on

the claims of Harris for physical and emotional injury and loss

of consortium and the claims of Jacobs for emotional injury and

loss of consortium1 under Rule 56 of the Federal Rules of Civil

Procedure.2




1.   The complaint does not specify whether Jacobs seeks to
recover for Harris’ injuries or Harris seeks to recover for
Jacobs’ injuries. We address loss of consortium as if claimed
by both Jacobs and Harris.

2.   Plaintiffs move to strike defendant’s motion for summary
judgment on the ground it was not timely filed. Plaintiffs’
motion to strike has no merit and will be denied.
       Case 2:19-cv-03728-HB Document 21 Filed 06/08/20 Page 2 of 6



                                    I

             Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”        Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

nonmoving party.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986).     A factual dispute is material if it might affect

the outcome of the suit under governing law.        Id. at 248.

             Summary judgment is granted where there is insufficient

record evidence for a reasonable factfinder to find for the

nonmovant.    See Anderson, 477 U.S. at 252.    In addition, Rule

56(e)(2) provides “[i]f a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for the purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

                                   II

             The following facts are undisputed.      Plaintiffs

Emmanuel Jacobs and Shaneek Harris, husband and wife at the time

of the events in question, claim that on May 19, 2017 an air



                                   -2-
        Case 2:19-cv-03728-HB Document 21 Filed 06/08/20 Page 3 of 6



conditioning unit manufactured by LG Electronics allegedly

caused a fire at their marital residence.

           Only plaintiff Harris was home at the time of the

fire.   The fire caused significant damage to plaintiffs’

personal property and rendered their residence uninhabitable.

Jacobs’ homeowner’s insurance carrier paid over $75,0003 to

address damages to the home and its contents.4

           The marriage between Jacobs and Harris suffered

significant strain due to the fire and the displacement of their

family.   Though Jacobs’ homeowner’s insurance carrier provided

plaintiffs temporary housing for several months after the fire,

the couple’s adult children stopped living with them.           The

repair of their home was halted due to construction and permit

complications.

           Jacobs suffered anxiety and depression.         Harris, who

had seen a counselor before the fire for bipolar disorder,

depression, and post-traumatic stress disorder, experienced a

significant worsening of her mental state.         Conflicts between

the couple became more common until their marriage ended in




3.   The exact amount of the loss is not supported by proper
citation to the record.

4.   The deed to the residence is in Jacobs’ name only.           It is
unclear from the record whether Harris was listed as a
beneficiary on the homeowner’s insurance policy.
                                    -3-
      Case 2:19-cv-03728-HB Document 21 Filed 06/08/20 Page 4 of 6



December 2017.   The couple has not spoken since and is now

divorced.

            Jacobs’ homeowner’s insurance carrier recovered in a

subrogation action against LG Electronics.       Jacobs and Harris

now seek to recover directly from LG Electronics for property

loss not paid by their insurance company and for “damage to

their marriage, loss of consortium, livelihood and incurred loss

of wages, medical bills, pain and suffering and loss to the way

of life they had known prior to the fire.”

                                  III

            LG Electronics moves for summary judgment on Harris’

claim for damages for physical injury on the ground that Harris

was not physically injured as a consequence of the fire.

            At her deposition, Harris unequivocally testified, “No

one was harmed in the fire,” “I was not physically hurt that I

know of,” and “I can’t directly say any physical pain that I’m

having now or had since the fire is because of the fire.”

Harris further testified that she has not suffered any damage to

her person other than psychological harm and that the

post-traumatic stress she claims she suffered because of the

fire did not cause her physical pain.      Finally, Harris submitted




                                  -4-
       Case 2:19-cv-03728-HB Document 21 Filed 06/08/20 Page 5 of 6



no medical records or other evidence showing that she suffered

any physical injury.5

            In sum, no rational trier of fact could find on this

record that Harris suffered physical injury.        Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).     Accordingly, we will grant the Motion of LG

Electronics for Summary Judgment on Harris’ claim for damages

for physical injury.

                                   IV

            LG Electronics also moves for summary judgment on the

claims of Harris and Jacobs for damages for emotional injury.

            Defendant argues that Pennsylvania law does not allow

damages for emotional distress that result from injury to

property.   We agree.    Mest v. Cabot Corp., 449 F.3d 502, 519 (3d

Cir. 2006); see also Houston v. Texaco, Inc., 538 A.2d 502, 506

(Pa. Super. 1988).      Moreover, plaintiffs now concede they do

“not state a claim for emotional damages.”        We will therefore

grant the Motion of LG Electronics for Summary Judgment on the

claims of Harris and Jacobs for emotional damages.




5.   Jacobs, who was at work at the time of the fire, testified
at his deposition that Harris told him she was blown into a wall
and tumbled down a flight of stairs after she opened the door to
the bedroom where the fire started. Jacobs’ testimony is
inadmissible hearsay and may not be considered. See Smith v.
City of Allentown, 589 F.3d 684, 693 (3d Cir.2009); see also
Fed. R. Evid. 801-05.
                                   -5-
      Case 2:19-cv-03728-HB Document 21 Filed 06/08/20 Page 6 of 6



                                   V

           Finally, LG Electronics moves for summary judgment on

Jacobs’ claim for loss of consortium due to Harris’ physical and

emotional injuries and Harris’ claim for loss of consortium due

to Jacobs’ emotional injuries.

           A loss of consortium claim is a derivative claim based

on the loss of marital services which results from injury to a

claimant’s spouse.   Cleveland v. Johns-Manville Corp., 690 A.2d

1146, 1149 (Pa. 1997); Kryeski v. Schott Glass Technologies,

Inc., 626 A.2d 595, 602 (Pa. Super. 1993).       A loss of consortium

claim cannot survive where the spouse’s predicate claim for

injury fails to withstand summary judgment.       Allen v. Am.

Airlines, Inc., 301 F. Supp. 2d 370, 383 (E.D. Pa. 2003).

           We will be granting summary judgment in defendant’s

favor on the claim of Harris for damages for physical injury.

We will also be granting summary judgment in defendant’s favor

on the claims of Harris and Jacobs for emotional injury.             As a

result, no claim for loss of consortium predicated on physical

or emotional injury to Harris or emotional injury to Jacobs can

survive.   The Court will grant the Motion of LG Electronics for

Summary Judgment in defendant’s favor on the claims of Jacobs

and Harris for loss of consortium.




                                  -6-
